McLennan, J.:
Substantially the only issues litigated beforé the referee were as to the defendant’s two alleged counterclaims.
Without reciting in detail the evidence given by the respective parties upon those issues, or expressing any opinion as to the weight of the evidence, it may be said that it was conflicting, and that the testimony of each party was of such a character that if believed it was sufficient to have justified a finding in his favor upon such issues. It appeared that one John Hunter, who was the secretary of the defendant, had written a number of letters to the plaintiff, one to a Mr. Walker and one to the B. M. Dwight Cycle Company, which were inconsistent with the testimony which had been given by him as a Witness for the defendant, and which tended to establish the liability of the plaintiff for the amount of the counterclaims set up in the answer. Those letters were offered in evidence by the *82plaintiff and were received by the referee. Thereupon ,the witness Hunter was recalled and asked by defendant’s counsel; “ Ton may state dr explain why no reference was made to the account contained- in schedule B at the time of writing those letters % ” (Schedule B being a statement of defendant’s counterclaim as claimed by it). ■ The evidence was ¡excluded by .the learned referee and an' exception Was duly taken.
We think the ruling presents such error as requires a reversal of the judgment. The importance or materiality of the letters cannot be questioned. "Unexplained they indicated that the claim of the defendant.was not well founded, the statements contained in the letters being inconsistent with such -claim.
It also appears that the referee regarded them as of importance, because in the opinion written by him he states that such letters “strongly corroborate plaintiff’s version of the transaction, and also, decidedly contradict-the evidence given by both the Hunters.’ Again, the referee in speaking of two of these letters, Exhibits D and F, says: “ Even this evidence (evidence of John Hunter, secretary of the defendant) it seems to me, does not necessarily contradict the evidence given by plaintiff. But, assuming that -this evidence is contradictory, it seems to me more than over-balanced by plaintiff’s Exhibits D and F, which were dictated by Mr. John Hunter, and admit an indebtedness to plaintiff of $5.24.”
Assuming then, ¡as we must, that the letters were material and were properly received when offered by the plaintiff, we think it clear that it was competent for the witness John Hunter, who dictated or wrote the letters, to explain, if he could, how he came to write what he did, and how it happened that what he wrote was inconsistent" with the testimony which he had given and with the real facts as he claimed they existed. The letters or exhibits -in question were no part of the contract or agreement between the parties. It was not claimed that anything was done or omitted by the plaintiff on the strength of ¡such letters, and, therefore, no question of estoppel could arise. Such being the case, we know of no rule which would prevent the witness from making such explanation as he could of the apparent inconsistencies between his testimony and the letters which he wrote and which wTere put in evidence by the plaintiff.
*83The case of Tracy v. McManus (58 N. Y. 257), cited by appellant’s counsel, is in point. In that case it was sought to charge the defendant as a partner upon evidence that he purchased and owned the property where the firm business was carried on, furnished it capital and attended to its financial affairs, and also that he made declarations that he was interested in the concern. The defendant denied that he was a partner and offered to show that his sole motive in doing what he did was to aid two of his relatives who were members of the firm. The court said (pp. 260, 261): “ These acts, in the absence of any explanation of their motive, tended not only to sustain the plaintiff’s allegation of interest, but to corroborate the evidence as to oral declarations of McManus touching his interest in the concern. * * * We think that he had the right to explain these acts by showing that he did them for the purpose of aiding his relatives, and that, therefore, they were not inconsistent with his allegation that he had no interest.”
We think the referee was not justified in excluding the answer to the question objected to for the reason suggested by the learned counsel for the respondent, to wit, that it was not indicated what evidence would be given or what answer would be made by Hunter in explanation of the letters. Besides, the question was not objected to upon any such ground; if it had been, its form could readily have been changed so as to have obviated that objection.
Being of the opinion that the judgment should be reversed and that a new trial should be had because of the ruling made by the learned referee, we deem it unnecessary to discuss any of the other questions presented by the appeal.
All concurred.
Judgment reversed upon questions of law and new trial ordered, with costs to the appellant to abide the event.